In a proceeding pursuant to CPLR article 78, the appeal is from a judgment of the Supreme Court, Westchester County, dated November 25, 1974, which directed respondent to issue a building permit to petitioner forthwith. Judgment reversed, on the law, with $20 costs and disbursements, and petition dismissed, on the merits. Upon oral argument of this appeal, petitioner’s counsel conceded that petitioner’s lease of the premises for which the building permit was sought had been voluntarily terminated during the pendency of this appeal and that petitioner held no present interest in the premises whatsoever. A person having no interest in the premises for which a building permit is sought may not maintain an action to compel the issuance of a permit to him (Krieger v Scott, 4 NJ Misc Rep 942; 2 Rathkopf, Law of Zoning and Planning [1973 Cum Supp], p 55-13). Hopkins, Acting P. J., Latham, Christ, Brennan and Shapiro, JJ., concur.